Citation Nr: 0016254	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a chip fracture of the middle finger of the 
right hand.  

2.  Entitlement to service connection for residuals of a 
right wrist ganglionectomy.  

3.  Entitlement to service connection for impairment of the 
right hand, other than residuals of a chip fracture of the 
middle finger of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
service connected residuals of a chip fracture of the middle 
finger, right hand.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

The case was initially presented to the Board in March 1996, 
and again in March 1999, at which times it was remanded for 
additional development.  It has now been returned to the 
Board for a third time.  

In an August 1999 rating decision, the RO denied the 
veteran's claims for service connection for residuals of a 
ganglionectomy of the right wrist, and a right hand 
disability, other than residuals of a chip fracture of the 
right middle finger.  He responded with an October 1999 
notice of disagreement, initiating an appeal before the 
Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).


FINDING OF FACT

The veteran has at least some motion of the right middle 
finger.  



CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
residuals of a chip fracture of  the right middle finger.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5226.  (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran has been awarded service connection, with a 
noncompensable rating, for residuals of a fracture of the 
middle finger of the right hand.  In May 1992, he filed a 
claim for an increased (compensable) rating for his right 
hand disability.  In support of his claim he submitted a May 
1992 VA hospitalization summary which demonstrated surgery on 
his right wrist.  These records indicate he was afforded a 
right wrist ganglionectomy which was performed without 
complications, and he was discharged for outpatient follow-up 
care.  

The RO considered this information and issued an August 1992 
rating decision denying the veteran's claim for a compensable 
rating for his service connected right hand disability.  He 
responded with a timely notice of disagreement, initiating 
this appeal.  

A personal hearing at the RO was afforded the veteran in 
March 1993.  He described pain and occasional "locking" of 
the entire hand.  The pain extends up into the wrist.  
Occasional numbness was also reported.  At times, he loses 
all use of his hand.  The RO hearing officer considered the 
veteran's testimony and issued an August 1993 decision 
continuing the veteran's noncompensable rating.  

In December 1993, the veteran testified before a traveling 
member of the Board.  He again reported pain and occasional 
numbness and tingling of the entire right hand, which at 
times prohibits all use of the hand.  Repetitive motions, 
such as typing, also cause pain of the right hand.  This 
right hand disability inhibited his occupational duties in 
his employment in law enforcement.  Finally, he also 
testified that he is right-handed.  

VA clinical notes pertaining to the veteran were also 
obtained.  He was seen on several occasions beginning in the 
early 1990's for pain of the right wrist and hand.  He also 
reported shooting pain of his right middle finger.  The site 
of his ganglionectomy was mildly tender to the touch, but 
otherwise he had good range of motion of the wrist, and could 
perform normal activities with no restrictions.  Physical 
therapy for the right upper extremity was afforded him.  

The veteran's claim was first presented to the Board in March 
1996, at which time it was remanded for additional 
development.  

VA orthopedic and neurological evaluation was afforded the 
veteran in April 1997.  He again reported pain and numbness 
of the right hand and wrist.  He also claimed a reduction in 
grip strength.  Physical examination revealed a 2+ nodular 
formation over the flexor tendon of the right middle finger.  
He had some range of motion of the middle finger, and was 
able to touch his middle finger and thumb together.  He was 
able to grasp small objects.  Muscle strength in the middle 
finger was within normal limits, but some sensory deficits 
were noted.  X-rays of the right middle finger revealed a 
hyperostosis of the middle phalangeal segment, representing 
an old fracture of the finger.  Mild to moderate trigger 
finger of the middle finger of the right hand, a history of 
an old healed right middle finger fracture, and a soft tissue 
laxity of the proximal interphalangeal joint were diagnosed.  

The veteran's appeal was returned to the VA in March 1999, at 
which time it was again remanded for additional development.  

Another VA orthopedic examination was afforded the veteran in 
April 1999.  Reports of intermittent pain and numbness of the 
middle finger of the right hand were again noted.  Upon 
objective examination, some loss of grip strength was noted 
on the right, measured as 4/5, as compared to the left, 
measured as 5/5.  The VA examiner suggested poor effort may 
be the cause for this deficiency.  Finger strength was 5/5.  
Full abduction of the right middle finger was noted, but pin 
prick sensation was somewhat decreased in the same finger.  
The examiner noted an impression of mild peripheral 
neuropathy, but suggested this was "likely secondary to the 
1992 [right ganglion] surgery."  He could find no "residual 
condition related to [the] 3rd middle finger fracture."  

The RO considered this evidence and continued the veteran's 
noncompensable disability rating for his residuals of a 
fracture of the right middle finger.  Service connection was 
also denied for residuals of a ganglionectomy of the right 
wrist, and any other impairment of the right hand, other than 
residuals of a fracture of the proximal interphalangeal joint 
of the middle finger.  The appeal was then returned to the 
Board.  

Analysis

The veteran seeks an increased (compensable) rating for his 
service connected residuals of a fracture of the middle 
finger of the right hand.  A claim for an increased rating 
for a service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the medical evidence of record reflects a healed fracture of 
the right middle finger, the residuals of which are service 
connected, and a 1992 right wrist ganglionectomy, the 
residuals of which are not service connected; both of these 
disabilities result in some degree of right hand impairment.  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed.Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

It is noted that this case was twice remanded to address 
intertwined service connection issues concerning the 
veteran's right wrist and hand.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Prior to the VA examination of April 
1999, it was not clear whether the outcome of the claims for 
service connection for hand and wrist disabilities would 
affect the outcome of the claim for an increased rating for 
the chip fracture of the right middle finger.  However, the 
April 1999 VA medical examination was sufficiently 
comprehensive to demonstrate that even if the disabilities of 
the hand and wrist are taken into account in rating the 
middle finger, the medical evidence would not warrant a 
finding that the disability of the right middle finger is 
comparable to ankylosis of the finger.  Therefore, the 
evidence is now sufficient  to allow the Board to proceed on 
this issue, as the outcome of the claims for additional 
grants of service connection will not change the rating that 
is warranted for the service-connected disability of the 
right middle finger.  

Currently, the veteran's residuals of a right middle finger 
fracture are rated under Diagnostic Code 5226, for ankylosis 
of the middle finger.  Under this diagnostic code, a 
compensable rating of 10 percent is warranted for either 
favorable or unfavorable ankylosis of the middle finger of 
the dominant, or major, hand; the veteran has stated he is 
right-handed.  Although a noncompensable rating is not 
specifically mentioned in this code, in any case where the 
rating schedule does not provide for a zero percent 
evaluation, such an evaluation may be assigned when the 
criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (1999).  For the reasons to be discussed below, an 
increased (compensable) rating is not warranted for the 
veteran's residuals of a right middle finger fracture.  

According to the medical evidence of record, the veteran has 
had at least some range of motion of the middle finger at all 
times of record.  His VA outpatient clinical notes from the 
early 1990's reflect his reports of pain of the right hand 
and wrist, but describe good range of motion and no 
restrictions on his activities.  Both his April 1997 and 
April 1999 VA examination reports contain evidence of range 
of motion of the right middle finger.  While the veteran has 
reported some "locking," pain, and numbness of the right 
hand, the VA examiner who evaluated the veteran in 1999 
suggested this impairment was unrelated to his old right 
middle finger fracture, as the examiner could find no 
"residual condition related to [the] 3rd middle finger 
fracture."  Likewise, no examiner of record has suggested 
the veteran's right middle finger is impaired to such an 
extent as to be equivalent to ankylosis of the finger.  
Overall, the totality of the evidence is against a finding of 
ankylosis, either favorable or unfavorable, for which a 
compensable rating of 10 percent would be warranted.  

Additionally, the medical evidence of record does not suggest 
the veteran's service connected disability is better rated 
under another, potentially more analogous diagnostic code.  
See 38 C.F.R. § 4.20 (1999).  While the veteran has reported 
various neurological and muscular impairments of the right 
hand, no medical examiner has included any such deficiency 
among the veteran's residuals of a right middle finger 
fracture.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right middle finger disability has 
itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran is now retired.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right middle finger disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased (compensable) rating for the 
veteran's residuals of a right middle finger fracture is not 
warranted.  


ORDER

An increased (compensable) rating for the veteran's service 
connected residuals of a right middle finger fracture is 
denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for residuals of a 
ganglionectomy of the right wrist, and a right hand 
disability, other than residuals of a chip fracture of the 
right middle finger; these claims were denied by the RO in an 
August 1999 rating decision, and he was sent notification of 
these decisions on September 3, 1999.  He responded with a 
written statement, received at the RO in October 1999, which 
could reasonably be construed as a notice of disagreement, 
hence initiating this appeal.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  However, because a statement of the 
case has not been issued by the RO, a remand is necessary, so 
that such may be afforded the veteran, and he may perfect his 
appeal of these issues.  The law mandates that a statement of 
the case must be issued following a notice of disagreement if 
the matter or matters in controversy are not otherwise 
resolved by a full grant of benefits to the appellant or a 
withdrawal of the notice of disagreement.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 19.26, 19.30 (1999).

Thus, in light of the above, this claim is remanded for the 
following additional development:  

The veteran, having filed a timely notice 
of disagreement regarding the denials of 
service connection for residuals of a 
ganglionectomy of the right wrist, and 
service connection for a right hand 
disability, other than residuals of a 
chip fracture of the right middle finger, 
must be afforded a statement of the case, 
containing all applicable laws and 
regulations regarding these issues.  He 
should also be informed of the necessary 
steps required to perfect his appeal.  

Thereafter, the case should be returned to the Board, if 
perfected for appeal.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

